Title: To Thomas Jefferson from James Cheetham, 29 December 1801
From: Cheetham, James
To: Jefferson, Thomas


          
            Sir
            New york Decr. 29th. 1801
          
          The history of the administration of John Adams, late President of the United States, written by John Wood, of this City, will in all probability, be suppressed. It was printed and ready for Sale when I returned from Washington. The persons engaged in its suppression are those whose plans I in some Degree unfolded to you During my Stay in Washington. Their motives for suppressing it are not yet Completely Developed: but they are sufficiently understood to convince us that they are not the most honorable. The work is Republican; and why Republicans should be Solicitious to Suppress it, is enigmatical. One of the avowed reasons is that it Contains remarks Calculated to offend many of the federalists, from which and many other Circumstances it is inferred that to form a coalition with them at a Suitable time is in Contemplation. It will be finally Determined this night whether the work will be Suppressed or not. The publishers (in whose hands the work is, and who employed Mr. Wood to write it) have acceded to the proposition of the faction to give $1100 for its Suppression. If the money be paid to-night according to promise, it will be Consigned to the flames, and Mr. Wood is to write another under the influence, it is supposed, of Mr. Burr.
          My friends think it would be Desirable to anticipate the intended new copy, by an impartial History of the administration of Mr. Adams, and by so Doing Defeat the views of the Suppressors of the present one. But there are Several Documents necessary to connect events which Cannot be had but from the Departments of State. There is, perhaps, an intimate connection between the prominent measures of the latter part of the administration of General Washington and those of Mr. Adams. Perhaps General Washington began the System upon which Mr. Adams acted and which he matured. It might, in writing the History of the administration of Mr. Adams, be necessary, in order to “Speak of things as they were,” and to trace effects to their Causes, to go back to the appointment of John Jay to negotiate the British Treaty, and to the subsequent and perhaps Consequent Denunciation of the self-created Societies by General Washington. For this purpose, and in order to “Command a view of the whole ground” the Secret instructions of Mr. Jay would be necessary. These are Solicited; and if you should not think it incompatible to give them, they will be recieved with much thankfulness.
          It would also be Desirable to know whether Mr. Jay recieved Compensation both as Chief Justice and Envoy During the negotiation? It is supposed that he received pay as Chief Justice only, but I Do not remember that this has been accurately ascertained.
          An answer to this as early as may be Convenient will be very acceptable.
          I am most sincerely, your friend.
          
            James Cheetham
          
        